SETTLEMENT AND RELEASE AGREEMENT

This Settlement and Release Agreement (the “Agreement”) is entered into by and among
Jorge Astudillo, Julio Astudillo, Luis Astudillo, and Ariel Vela (collectively the “Plaintiffs”) on the
one hand, and Joseph Cory Holdings LLC, d/b/a Cory 1* Choice Home Delivery and Joseph Cory
Holdings, LLC of New York, d/b/a Cory 1° Choice Home Delivery (together “Joseph Cory
Holdings”), Patrick Cory, and Bob’s Discount Furniture, LLC (collectively the “Defendants”), on
the other hand.

WHEREAS, Plaintiffs commenced an action against the Defendants in the United States
District Court for the Eastern District of New York (the “Court”’), bearing docket no. 18-cv-05262
(SJF)(GRB) (the “Action”) by filing a Complaint on September 19, 2018 (the “Complaint’’)
alleging violations of the Fair Labor Standards Act (the “FLSA”) and New York Labor Law (the
“NYLL”);

WHEREAS, Defendants each filed an Answer to the Complaint on November 15, 2018,
and deny Plaintiffs’ allegations;

WHEREAS, Joseph Cory Holdings filed an Amended Answer and Third-Party Complaint
against Jorge Astudillo, CN Delivery Corp. (“CN Delivery’) and CN Moving Corp., d/b/a CN
Moving (“CN Moving”) on December 6, 2018 alleging breach of contract and indemnification;

WHEREAS, Jorge Astudilio, CN Delivery, and CN Moving filed an Answer on April 12,
2019 and deny Joseph Cory Holdings’ allegations;

WHEREAS, on May 18, 2019, a mediation was held with mediator Raymond Nardo, Esq.;

WHEREAS, on July 9, 2019, a Settlement Conference was held with Magistrate Judge
Gary R. Brown at which an agreement in principle was reached to settle the Action;

WHEREAS, after the Settlement Conference was complete, the Parties consented to the

jurisdiction of Magistrate Judge Gary R. Brown;
WHEREAS, Plaintiffs, Defendants, CN Delivery, and CN Moving (hereinafter referred to
as the “Parties”) desire to resolve all disputes between them without the necessity of further
litigation;

WHEREAS, this Agreement constitutes a reasonable compromise of Plaintiffs’ claims,
Defendants’ defenses, Joseph Cory Holding’s counterclaims, Joseph Cory Holding’s third-party
claims, Jorge Astudillo, CN Delivery, and CN Moving’s defenses, and of the bona fide dispute
between the Parties;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the receipt and sufficiency of which is hereby acknowledged, and incorporating the above
“Whereas” clauses in this Agreement, the Parties agree as follows:

L. In consideration of the payment to Plaintiffs of the gross sum of One Hundred
Twenty Five Thousand Dollars and Zero Cents ($125,000.00) (the “Settlement Amount”), Jorge
Astudillo, Julio Astudillo, Luis Astudillo, and Ariel Vela hereby each release and forever discharge
Joseph Cory Holdings LLC, d/b/a Cory 1° Choice Home Delivery, Joseph Cory Holdings, LLC of
New York, d/b/a Cory {* Choice Home Delivery, J.B. Hunt Transport, Inc., Patrick Cory, Bob’s
Discount Furniture, LLC, and each of Defendants’ current and former owners, managers, members,
supervisors, employees, directors, administrators, officers, shareholders, accountants, attorneys,
insurers and insurance carriers, and agents, each of Defendants’ heirs, executors, administrators,
agents, successors, and assigns, as well as anyone employed by any of the Defendants, anyone
deemed by Plaintiffs to be an “employer” during their alleged employment with any of the
Defendants, and each of the Defendants’ predecessors, successors, parent companies, holding
compatiies, and subsidiaries (all said individuals and entities referenced above are, with
Defendants, hereinafter collectively referred to jointly and severally as “Releasees”), from any and
all known and unknown claims, complaints, causes of action, lawsuits, demands, back-wages,

2
benefits, attorneys’ fees, debts, controversies, darnages, judgments, in law or equity, of any kind,
nature and character, which Plaintiffs, their heirs, executors, administrators, agents, successors, and
assigns have, had, or hereafter can have against any of the Releasees from the beginning of time to
the date of this Agreement for claims arising under the Fair Labor Standards Act, New York Labor
Law, or any other law, regulation, or ordinance regulating the payment of wages, including but not
limited to, all claims set forth in the Action, all claims of unpaid compensation, unpaid minimum
wage, unpaid overtime, unpaid commissions, unpaid bonuses, unpaid tips, improper deductions,
unpaid spread of hours, unpaid fringe benefits (including any vacation, paid time off, and sick pay),
unpaid accrued benefit time, liquidated damages, statutory penalties (including all alleged damages
or penalties due to improper wage notices, improper wage statements, and/or timely payment
provisions). This Release shall include, without limitation, any and all claims alleged by Plaintiffs
in this Action, any and all wage and hour claims relating to services performed by Plaintiffs on the
behalf of any of the Releasees, and any and all wage and hour claims relating to Plaintiffs’ alleged
employment with any of the Releasees.

2. (a) The Parties agree to execute a “Stipulation of Dismissal with Prejudice,” in the
form annexed hereto as Exhibit A, which will be filed with the Court along with the Joint Motion
for Approval of the Settlement Agreement within seven (7) days after the following conditions are
met: (a) Defendants’ counsels each receive a duly executed Agreement signed and notarized by
Plaintiffs, CN Delivery Corp., and CN Moving Corp., d/b/a CN Moving; (b) counsel for Joseph
Cory Holdings and Patrick Cory receives a completed IRS Form W-9 for Plaintiffs; (c) counsel for
Joseph Cory Holdings and Patrick Cory receives a completed IRS Form W-9 for Plaintiffs’
counsel; and (d) Defendants’ counsel each receive a “Stipulation of Dismissal with Prejudice”

signed by counsel for Plaintiffs, CN Delivery Corp., and CN Moving Corp., d/b/a CN Moving.
(b) Notwithstanding the Parties’ filing of the “Stipulation of Dismissal with Prejudice” as

referenced in Paragraph 2{a) of the Agreement, the Parties agree that this Court retains

jurisdiction for the sole purpose of enforcing this Agreement, including but not limited to,

the payment provisions set forth in Paragraph 3 of this Agreement.

3. The Parties agree that the Settlement Amount shall be paid as follows:

(a) Within thirty (30) days of the date the Court approves the settlement and “So

Orders” the Stipulation of Dismissal with prejudice, Joseph Cory Holdings and

Patrick Cory shall collectively pay the Settlement Amount by issuing:

i.

ii.

lil,

iV.

One (1) check payable to “Jorge Astudillo” in the total amount of Twenty
Thousand Five Hundred Fifty Five Dollars and Fifty Cents ($20,555.50);
One (1) check payable to “Julio Astudilio” in the total amount of Twenty
Thousand Five Hundred Fifty Five Dollars and Fifty Cents ($20,555.50);
One (1) check payable to “Luis Astudillo” in the total amount of Twenty
Thousand Five Hundred Fifty Five Dollars and Fifty Cents ($20,555.50);
One (1) check payable to “Ariel Vela” in the total amount of Twenty
Thousand Five Hundred Fifty Five Dollars and Fifty Cents ($20,555.50);
and

One (1) check payable to “Helen F’. Dalton & Associates, P.C.” in the total
amount of Forty Two Thousand Seven Hundred Seventy Eight Dollars and
Zero Cents ($42,778.00) representing payment for Plaintiffs’ attorneys’ fees

and costs.
4, Joseph Cory Holdings and/or Patrick Cory may issue an IRS Form 1099-MISC to
Plaintiffs and to Helen F. Dalton & Associates, P.C. for the Settlement Amount. Plaintiffs each
agree to hold Defendants harmless, and indemnify Defendants from any payments Defendants may
be required to make to any taxing authority, as a result of the payment of the Settlement Amount.

5. Jorge Astudillo, CN Delivery Corp. and CN Moving Corp., d/b/a CN Moving each
agree that they shall no longer perform any services for Joseph Cory Holdings LLC, d/b/a Cory i
Choice Home Delivery, Joseph Cory Holdings, LLC of New York, d/b/a Cory 1* Choice Home
Delivery, and J.B. Hunt Transport, Inc. and that effective as of the date this Agreement is fully
executed, any Transportation Services Agreements and/or other independent contractor agreements
entered into by Jorge Astudillo, CN Delivery Corp., and/or CN Moving Corp., d/b/a CN Moving
with Joseph Cory Holdings LLC, d/b/a Cory 1* Choice Home Delivery, Joseph Cory Holdings,
LLC of New York, d/b/a Cory 1* Choice Home Delivery, and/or J.B. Hunt Transport, Inc. are
hereby terminated. In consideration for the termination of such independent contractor
relationships as described in this Paragraph 5, Joseph Cory Holdings LLC, d/b/a Cory 1‘ Choice
Home Delivery, and Joseph Cory Holdings, LLC of New York, d/b/a Cory 1" Choice Home
Delivery hereby each release and forever discharge Jorge Astudillo, CN Delivery Corp., and CN
Moving Corp., d/b/a CN Moving from any and all counterclaims and/or third-party claims alleged
by Joseph Cory Holdings in its Third-Party Complaint.

6. Plaintiffs promise and represent that they will withdraw, with prejudice, any and all
outstanding lawsuits, demands, actions, complaints, and/or claims of alleged violations of the Fair
Labor Standards Act, New York Labor Law, or any other law, regulation, or ordinance regulating
the payment of wages (together “Wage and Hour Violations’) concerning Plaintiffs’ alleged
employment with any of the Releasees, filed with any federal, state and local
agencies/administrative body or any judicial forum against any of the Releasees. Plaintiffs further

5
agree that they will not file any administrative or judicial complaints, charges, lawsuits, claims,
demands or actions of any kind against any of the Releasees relating to any alleged Wage and Hour
‘Violations that took place at any time, from the beginning of time until the date of this Agreement,
as they acknowledge no valid basis for filing such a claim. In the event any such complaints,
charges, lawsuits, claims, demands or actions are not withdrawn due to circumstances beyond the
control of Plaintiffs, Plaintiffs promise and represent that they will not voluntarily testify, give
evidence or otherwise participate or cooperate in any investigation or other proceeding connected
with or resulting from any such complaints, charges, lawsuits, claims, demands or actions, and that
Plaintiffs will execute such papers or documents as the requesting party determines may be
necessary to have said complaint, charge, lawsuit, claim, demand or action dismissed with
prejudice. Nothing herein shall prevent Plaintiffs from filing a charge of discrimination with, or
cooperating with an investigation by the EEOC.

7. Plaintiffs and Defendants each acknowledge that they have recerved sufficient
consideration as set forth in this Agreement. Plaintiffs and Defendants expressly acknowledge that
the release provisions herein shall be given full force and effect in accordance with each and all of
the terms and provisions expressed herein, including but not limited to those terms and provisions
relating to unknown or unsuspected rights, claims, demands and causes of action, if any, to the
same effect as those terms and provisions relating to any other claims, demands or causes of action
herein specified.

8. Plaintiffs acknowledge that aside from the payments set forth in Paragraph 3 of this
Agreement, they are owed no further remuneration or accrued benefit time by Releasees
whatsoever, including, but not limited to any wages, commissions, spread of hours pay, tips,

overtime pay, vacation or sick pay, accrued benefits, or bonuses.
9. Plaintiffs each agree that they shall not make any: (a) statement, written, oral or
electronic, which in any way disparages any Releasee, any employee such Plaintiff knows to be
employed by any Releasee, any Releasee’s workplace, or any Releasee’s business practices; or (b)
negative statement, written, oral or electronic, about any Releasee, any employee such Plaintiff
knows to be employed by any Releasee, any Releasee’s workplace, or any Releasee’s business
practices. Plaintiffs each further agree to take no action which is intended, or would reasonably be
expected, to harm any Releasee, or their reputation or which would reasonably be expected to lead
to unwanted or unfavorable publicity to any Releasee. In addition, Patrick Cory and Dean Lotufo
agree that they shall not make any: (a) statement, written oral or electronic, which in any way
disparages Plaintiffs; or (b) negative statement, written, oral or electronic about Plaintiffs. Patrick
Cory and Dean Lotufo also agree to take no action which is intended, or would reasonably be
expected, to harm Plaintiffs, or Plaintiffs’ reputation or which would reasonably be expected to lead
to unwanted or unfavorable publicity to Plaintiffs. Notwithstanding the provisions of this
Paragraph 9, Plaintiffs, Patrick Cory, and Dean Lotufo shall each be entitled to provide truthful
statements about their experience litigating this Action, about Plaintiffs’ claims in this Action,
about Joseph Cory Holdings’ counterclaims and third-party claims in this Action, and about the
resolution of this Action.

10. The Parties agree that, if any Party breaches this Agreement, the prevailing party as
determined by a Court of competent jurisdiction will be entitled to all remedies available at law
from the breaching party, as well as reasonable attorney’s fees and costs.

il. Plaintiffs each affirm that they are not Medicare or Medicaid Beneficiaries (defined
as any claimant for whom Medicare has paid Conditional Payments for the treatment of injuries

arising out of or related to any matter released by this Agreement) as of the date of this Agreement
and no conditional payment has been made to or on any of the Plaintiffs’ behalf by Medicare or
Medicaid.

12, Plaintiffs each further represent that they are not enrolled in a Medicare or Medicaid
program and were not enrolled at the time of their respective alleged employment with Releasees or
anytime thereafter through the date of this Agreement. Plaintiffs further represent and warrant that
no Medicaid or Medicare payments have been made to or on behalf of Plaintiffs and that no liens,
claims, demands, subrogated interests, or causes of action of any nature or character exist or have
been asserted arising from Plaintiffs’ alleged employment with Releasees. Plaintiffs further agree
that they, and not Releasees, shall be responsible for satisfying all such liens, claims, demands,
subrogated interests, or causes of action that may exist or have been asserted or that may in the
future exist or be asserted. In the event any action is commenced whereby any Releasee is pursued
for payment in connection with the position of any of the Plaintiffs as Medicare or Medicaid
beneficiaries, Plaintiffs agree to indemnify Releasees and hold Releasees harmless in full.

13. The Parties acknowledge that this Agreement does not constitute an admission by
any of the Releasees of any wrongful action or violation of any federal or state statute, or common
law rights, including those relating to the provisions of any law or statute concerning employment
actions, or any other possible or claimed violation of law or rights, or an admission by any of the
Releasees that Plaintiffs’ claims have merit. Likewise the Parties acknowledge that this Agreement
does not constitute an admission by Jorge Astudillo, CN Delivery, and/or CN Moving of any
wrongful action or violation of any federal or state statute, or common law rights, including those
relating to the provisions of any law or statute concerning employment actions, or any other
possible or claimed violation of law or rights, or an admission by Jorge Astudillo, CN Delivery,

and/or CN Moving that Joseph Cory Holdings’ counterclaims and/or third-party claims have merit.
14. This Agreement shall not be interpreted in favor of or against either party on account
of such party’s counsel having drafted this Agreement.

15, Plaintiffs each acknowledge that they have not divested, hypothecated, or otherwise
bargained away any interest they possess in their purported claims. Plaintiffs acknowledge and
represent that they know of no other person or entity that holds a remunerative imterest in any
plausible legal claims they could assert, and Plaintiffs each acknowledge and represent that there
are no other persons or entities with standing to bring any plausible legal claims that could have
been asserted by Plaintiffs.

16. The Parties agree that they shall execute any other instruments and/or documents
that are reasonable or necessary to implement this Agreement.

17. This Agreement contains all the terms and conditions agreed upon by the Parties
hereto, and no oral agreement entered into at any time nor any written agreement entered into prior
to the execution of this Agreement shall be deemed to exist, or to bind the parties hereto, or to vary
the terms and conditions contained herein.

18. The invalidity or unenforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provisions of this Agreement, which shall remain in full
force and effect.

19. This Agreement may only be modified, altered or changed in writing, signed by the
Parties.

20. This Agreement shall be subject to and governed by the laws of the State of New
York without giving effect to principles of conflicts of law. The Parties agree any Court of
competent jurisdiction within the State of New York will have jurisdiction over this Agreement.

21. This Agreement may be executed in any number of counterparts, each of which shall
be deemed to be an original as against any party whose signature appears thereon, and all of which

9
shall together constitute one and the same instrument. In addition, any scanned copies or
facsimiled copies of this Agreement executed in any number of counterparts shall be deemed to be
an original as against any party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. All other notices and documents set forth herein shall be
delivered to: counsel for Joseph Cory Holdings and Patrick Cory, Michael Kaufman, Esq.,
Kaufman Dolowich & Voluck, LLP, 135 Crossways Park Drive, Suite 201, Woodbury, New York
11797, (516) 681-1100, facsimile (516) 681-1101, mkaufman@kdvlaw.com; counsel for Bob’s
Discount Furniture, LLC, Duvol. Thompson, Esq., Holland & Knight LLP, 31 West 52” Street, 12
Floor, New York, NY 10019, (212) 513-3200, facsimile (212) 385-9010,

duvol. thompson@hklaw,com, and counsel for Plaintiffs, CN Delivery, and CN Moving, James

 

O’Donnell, Helen F. Dalton & Associates, P.C., 80-02 Kew Gardens Road, Suite 601, Kew
Gardens, NY 11415, (718) 263-9591, facsimile (718) 263-9598, jamespodonnell86@gmail.com.
IN WITNESS WHEREOF, the Parties have duly executed this Settlement and Release

Agreement freely and voluntarily.

 

STATE OF NEW YORK )
} S.8,

COUNTY OF (eeu 5 )

On 4 Defy bony 2° , 2019, before me personally came JORGE ASTUDILLO, to
me known, and_iktipwn to me to be the individual described in, and who executed the foregoing
Settlement a: ‘ial eement, and duly acknowledged to me that he executed the same.

 

herkeg 4d

“NOPAR Ye woe

  

Q ad in Queene County
Commission Expires April 28, a0AS

16
 

STATE OF NEW YORE. )
) Ss.

COUNTY OF Qloevus _)

On De. Eb Ef 2S , 2019, before me personally came JULIO ASTUDILLO, to me
known, and known to me to be the individual described in, and who executed the foregoing
Settlement Arid Release Agreement, and duly acknowledged to me that he executed the same.

 

   
 
  

 

 

 

 

 

Quan’ Pinsorroty
Hod if Cuigans C 4-
Commission Expires April 38, bok S 1 f f ne
f) POCA SE S
LUIS ASTUDILLO
STATE OF NEW YORK )
) ss.

COUNTY OF _ loce “as J

On Def, obey 28,2019, before me personally came LUIS ASTUDILLO, to me
known, and known to me to be the individual described in, and who executed the foregoing
tereement, and duly acknowledged to me that he executed the same.

i bens Yang
ips Apri 26, yet js L/ J, |

Commission By
ARTEL vtté

  
 
   
 

 

  

STATE OF NEW YORK )
S.8.
COUNTY OF Vert S )

On Dek ob ey 2S , 2019, before me personally came ARIEL VELA, to me
known, and known to me to be the individual described in, and who executed the foregoing
Settlement and KgleaseyAgreement, and duly acknowledged to me that he executed the same.

 

   
 

 

NOTARY PUBLIC
Notary P Gahianash

ie
Qualified in Garo

Comission Expires April 28, "20,3

1]
LE Decturace

OMBELIVERY EGG “
By: Jorge Aistudesl :

Title: Bioae, [be Lo es..'f of

STATE OF NEW YORE )
}s.s.

COUNTY OF Oiuee AS )

On Oct 249 , 2019, before me personally came | | o«ne Astudille who

acknowledged himself/herself to be an _etuner fst Saeewd:. of CN Delivery Corp., and that
he/she, as such, being authorized so to do, executed the foregoing Settlement and Release

e purposes therein contained, by signing his/her name for CN Delivery Corp.

   

 

EAN
NOTARY /PUBLIC S —>
Leah Janash
State of New York

'
Notary Pub A8077017

lified in Queens County v
Cominlesion Explres Apri 28, Mok.

    

OVING CORP,, d/b/a CN MOVING
¥ Jorge Ashidilto
Title: Owine / reside, f

  

STATE OF NEW YORK )

8.5.
COUNTY OF Q WELDS )

On OcA 29 , 2019, before me personally came Je sige Ashads|le who
acknowledged himself/herself to be an_y 2d of CN Moving Corp., d/b/a CN
Moving, and that he/she, as such, being authorized so to do, executed the foregoing Settlement and
Release Zw for the purposes therein contained, by signing his/her name for CN Moving

Corp., d/b/a C C

eah Pe lak
lic, State of Ne’ Shai

01JA507701

Ne,
Quealifi din Queens County
Cammiasioh Expires Apri 26, bof 2

 

  

12
 

 

 

 

Suane ¢ Statacwiey
. ae cs New Jersey

  
 

 

   

New York, d/b/a Cory i Choice Home D. Nery and that he/she, a8 saat, being : OAS
do, exeented the foregoing Settlement. vl Release Agreement for the peuposes therein: eontatced,
by signing hig/her name for Joseph: Cory Fe :
Delivery,

 

 

. Joanne: E StitereWitey
Notary Publica! New Jersey
‘My Comatiewar: entre.
Deqaathir tz, 2022

13

   
    

itigs, LLC of New York. dibla Cory 1* Chaiee Home:

soos ied nen venereal

 
 

 

 

  
        
 

Ada Jaseey

4 torn Gut be recused tba HANSE:

Jovinne: & Stattarl-Wiley:
Notary Public of New Jersey
My ‘Commission ‘Expires

 

 

 

a

 

 

 
Case 2:18-cv-05262-GRB Document 33 Filed 12/06/19 Page 15 of 18 PagelD #: 189

EXHIBIT A

15
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORE

x
JORGE ASTUDILLO, JULIO ASTODILLO, LUIS
ASTUDILLO, and ARIEL VELA, individually and

on behalf of ali others similarly situated,

 

Plaintiffs,
-against-

JOSEPH CORY HOLDINGS LLC d/b/a CORY
IST CHOICE HOME DELIVERY, JOSEPH
CORY HOLDINGS, LLC OF NEW YORK d/b/a
CORY 1ST CHOICE HOME DELIVERY, and
BOB’S DISCOUNT FURNITURE, LLC and
PATRICK. CORY, as an individual,

Defendants.
“on m4
JOSEPH CORY HOLDINGS LLC d/b/a CORY
IST CHOICE HOME DELIVERY, and JOSEPH
CORY HOLDINGS LLC OF NEW YORK, d/b/a
CORY 1ST CHOICE HOME DELIVERY,

 

Third-Party Plaintiffs/Counter-Plaintifts,

-against-

CN DELIVERY CORP., CN MOVING CORP.,
d/b/a CN MOVING, and JORGE ASTUDILLO,

Third-Party Defendants/Counter-Defendant,

x

 

IT IS HEREBY STIPULATED AND AGREED, by and between Jorge Astudillo, Julio
Astudillo, Luis Astudillo, Ariel Vela, CN Delivery Corp., and CN Moving Corp., d/b/a CN Moving
on the one hand, and Joseph Cory Holdings LLC, d/b/a Cory 1* Choice Home Delivery, Joseph

Cory Holdings, LLC of New York (collectively “Joseph Cory Holdings”), Patrick Cory, and Bob’s

16

Case No.:
18-cv-05262 (GRB)

STIPULATION OF DISMISSAL
Discount Furniture, LLC, on the other hand, through their respective undersigned counsel that,
whereas no party hereto is an infant or incompetent person for whom a committee has been
appointed, and no person not a party has an interest in the subject matter of the action, in
accordance with Rule 41(a)(1)(A)Gi) of the Federal Rules of Civil Procedure, the Class
Action/Collective Action Complaint in the above-captioned action, all claims alleged therein,
Third-Party Complaint in the above-captioned action, and all claims alleged therein be dismissed
with prejudice, with each party to bear their own fees and costs.

Plaintiffs are precluded from bringing any further claims against Joseph Cory Holdings,
Patrick Cory, and Bob’s Discount Furniture, LLC under the Fair Labor Standards Act or New York
Labor Law, or any federal, state or local law, for unpaid wages, including minimum wages and
overtime pay for the period set forth in Plaintiffs’ Class Action/Collective Action Complaint.

Tf iS FURTHER STIPULATED AND AGREED that this Stipulation may be executed

in counterparts with scanned PDF or facsimile signatures treated as originals.

Dated:  /O0/ 28 , 2019 Dated: Combo! , 2019

HELEN F, DALTON & ASSOCIATES, P.C. VOLUCK, LLP

 

 

 

 

 

 

By: SLEEP
Michael Rau Han, Esq.
Matthew Cohen, Esq.
Z 60. 02 Kew Gardens Road, Suite 601 135 Crossways Park Drive, Suite 201
Kew Gardens, New York 11415 Woodbury, New York 11797
(718) 263-9591 (516) 681-1100
jamespedonnell86@gmail.com mkaufman@kdvlaw.com
avshalumovr@ yahoo.com mceohen@kdvlaw.com
Attorneys for Plaintiffs, CN Delivery Attorneys for Joseph Cory Holdings and
Corp., and CN Moving Corp., d/b/a CN Patrick Cory
Moving

17
Case 2:18-cv-05262-GRB Document 33 Filed 12/06/19 Page 18 of 18 PagelD #: 192

SO ORDERED:

 

Hon. Gary R. Brown, U.S.M.J.

18

Dated: Kbsembe oo fl , 2019

HOLLAND & KNIGHT LLP

By: SA 7 Cn

~~ Duvol Thompsons Esq.
31 West 52” Erect, 12" Floor

New York, New York 10019

(212) §13-3200
duvol.thompson@hbklaw.com
Attorneys for Bob's Discount Furniture, LLC

 
